Case 2:21-cv-01603-ENV-ARL Document 1-1 Filed 03/25/21 Page 1 of 8 PageID #: 5




                                                 66
              EXHIBIT                                  r"
     Case 2:21-cv-01603-ENV-ARL Document 1-1 Filed 03/25/21 Page 2 of 8 PageID #: 6
                                                                                                  rNDEX   No.     6032?6   /zozt
IIYgCEF DOC. NO. 1                                                                       RECEMD NYSCEF: 02/251202L




               S{J?REMB COIJRT OF TT{E $TATE OF NEW YORK                       IndexNo.r
               COI.JNTY OF      SI'FFOIK                                       Date Purchased:

               JAI.IICB   COLLETTI,                           ,                D.NLED SUMMONS

                                              Pleiatiff(s),                    Plaintiffs dcsignote Suffolk
                                                                               County us thoplace oftial,
                              -egainst-
                                                                               ThebEsis of vcnusist
               TAI{GET antl TAITGET CORPORATION'                               Plaintiffs Rceirlcnco

                                              Def€nd8n(s).                     Plaindffr reeidc atr
                                                                               615   Btodwoy
                                                                               Apartmeut 10
                                                                               Anityville, NJf 11701
                                                                               Coutrty of $ufflolk
             To tho abovc nrmcd Defeudmtr:

                     Yon aro horcby rummoned to aluwertho                     tiris actioq and to scrvc e co,PY
             of youranewer, or, ifthocomplafut ie not scffed with tbis               to scryo anotico of
             BppffrErc€ ou thg Plaintiffe attonroys withintwenty daye        the ssrvioe ofthis strmuroDs,
             ucclusivo of tho daY of senrice, where ssrvice is made by         Eon youpe$ondlywithin
             thoetato, or, within3 0 daye aftercornpletion qfssrvico        sewlm le mads iu any othcr
             mannor. In oass of yoru failrus to appear or anslYer'                         qgainct   youby
             default fortho rclief dernaudedin tho oourplaint'

             .Dstodi Rorrkonkoma, New Yqrk
                      Fcbruary25,20Zt



                                                                            Dsllo
                                                              700 Koehler
                                                                              York 117?9
                                                              631-737,411
                                                              OruFileNo.
             TO:

             Tnrget
             100   Willow Stect
             Formingdalo,  NY 11735

             Targst Corporation
             1000 Nicoll€t   il{all
             lvlinneapolis, MN 55403




                                                                  1

                                                              1eE7
   6lE   d                   ttz6     869. ?,19 L+   << 0LrLZg6LEg 998|, leErnl                         ,trtgt, t0-t0-       l,z0z
    Case 2:21-cv-01603-ENV-ARL Document 1-1 Filed 03/25/21 Page 3 of 8 PageID #: 7
                                                                                                                      rlrDE:x   No.   Go32?6   /zozt
NYSCEE DOC.   NO.   1                                                                                       RECEMD NYSCEF: 02/25/202L




               SUPREMBCOIXIT OF TTIB STATE OF NEW YORK
               COTJNTY OF SIITFOTK

               JANIGE COI,LBT'II,
                                                                                               hdorNo,l
                                                    Plaintifr(o),
                                                                                                      \IERIFIED
                                                                                               E"T'TLED
                                -Egainst-                                                       COMFLAINT

               tAI{GET ard TARGET CORPOFATION,

                                                    Dofendsnt(s).


                        PlaintifF,   by hcr ettomays,      ORUENDERG                           DELI"A, complaining of tho

             Defeodants, reqpectftIly allcge, upon informstion snd

             I. ,       That at all times herein ncntiouod, plaintiffwas'                  still is,   a residsqt   of the County of

                        Suffo[r, Statc of NawYork.

             2,         Tbat thc causs of aotion slleged herein aroso      ir   tb€          of Ncw      York cowtY of suffolk'

             !,         That this astion falls within ons or moro of the                        set forth in   C"tRS1602.
                                                                                       I



             4,         Thst at all times hsreinsftsr mentioned uad                    information and belic{, defondont
                                                                                       I




                        TARCET, wo.s and etill ie o domestlo                                           and existing under and by

                        virtue ofthe Iaws oftho $tate.of Nsw York.

             5. ttat at all t'unes husinafter mendoncd'and                             infotmation and belief, defondant

                        TARGET CORPOITATION' was ald still is a                             corporaHon organized and cxiuting

                        unrlcr andbyvirtuo ofthc Lows of the Stato         ofN        York.

             6;,        that at all times hcreinaftcr      mentioned and
                                                                                       I
                                                                                           information and bclie{, dcfendont

                        TARGETT was and etill is a foteign corporation                             to do business undq and by

                        virhre of lhe Iaws ofttro $tato ofNsw Yotk.




                                                                     n
                                                                    2af7
   6/'   d                     .rl|6    S6E   Ztq   L+   s    A/jLZg6Lgq gg[Lle6Jnl                                        ttrtg|      t0-90-   1.202
     Case 2:21-cv-01603-ENV-ARL Document 1-1 Filed 03/25/21 Page 4 of 8 PageID #: 8
                                                                                                     rNDEX      No, 6032?6/202L
![ys(EF Dog. No,   I                                                                         RECEI\'ED IIYSCEF: 02/25/202L




             7,        Ttat at aII timoe hereinafter urontioned      snd                    aud bclief, defendant,

                       TAROET CORPOI{ATION, was              od still ie a          corporation authorlzcd to do

                   businoss uader and byvirtuo      oftheLews,oftho               ewYork.

             8.        ThAt et all tlucs heroinaftq montioned and             ilofo*rnoo    and beliofi defcndant,

                       TARGET, was and still is aparberehip outhorized        Jloaort U',oinese undff   and   by virtuo

                       ofthc l-aws ofths $tate of Now York'

             9.        Ttat ou Auguot 24, 2019' snd at all   Hmes    hctsin          dcfe,ndant TARGET, owned

                       lhoprennises lmated at 100 Willow StreeL                  NewYork.

             10.       Tbat on August 24r ZAl9, and st all times                mentionod, defcndant TARGET

                       CORPOR.#TION, owned tho prennisos located at             Willow Steet Fanpingdalsr New

                       Yotk
             li.       Tlret on Augrut 24'2019, and at all times hstcin               defeodanf TIq,RGET, Ieusad

                       and/or ro,rted thc oforesaid premises,

             12,       Tlrat on August 24.2019, asd st all times                meotioned, defeodoat, TARGET

                       CORI'ORATION, leascd and/or rontcd the                 Nr"*rro.

             13.       Tbat onAugutt24,201$ and at.sll tiues hcrein                 defendaot,   TNIGET, oporatcd

                       tha cfurcsaidprcmieeet

             14,       Tbat on Arrgust 24, 20L9r, end st sll times              mentionod, dofcndont, TARGET

                       CORPOI|ATION, opuotcd ths aforssaid prcmisas.

             15.       Ttat on Augr.ut 24, 2019, aud Et all         times       mentioned, defcnden[ TARGET,

                       mEintained the aforosaid preoires.

             16.       That on Augrst ?4, 2019, and at all tiues                mentionod, dsfondstrt, TARGET

                       CORFORIITION, meintalacd tbc sforcssid




                                                                 3
                                                    zotT
   6/S   d                    ,tz6 968 7t9 L+ << 0lrlz96lq9 998Lle6rnl                                        gl=gt t0-80-tz0z
     Case 2:21-cv-01603-ENV-ARL Document 1-1 Filed 03/25/21 Page 5 of 8 PageID #: 9
                                                                                                          rNDEX NO.   6032?6le}Zt
Nyse.EF   Doc. No.     1                                                                            RECETVED NYSCEF; Oz|ZS/ZOZL




              17   .   Ttat     on August 24, 20 I 9, asd at all times horcin            dsfcudsnt, TARGET, managed

                           ttro a,forosaid prcmiecs.

              18.          Thst ou Augrut 24, 2019' and et all ttmes                  mcntionad, defcndanf TARGET

                           CORPORATION, managed tho aforosaid prcniscs,

              19,          Thst on August 24, X019, and at all times                  nentioncd, dofc'ndaut TAROET,

                           contolled tho uf,orassid pranieos.

              20.          That on Augtst M,2019; and at all times                    mentioned, def€rdant, T.{ROET

                           CORPORATION conholled tho eforosnid

              2L,          That on August?4,2}l9rand        #sll tiseshercin              defqdmq TARGHI, roFaired

                           tho a,foresEid prcmoiscs.

              22.          That on Augrrst 24t 2019, suil at ell tiqos                meotioued, defendant, TAROET

                           CORPORIITION, repaired ths aforcgaid primises.

              23.          That on August 24,2019, sud et alt timae                   mcntioned, dofqndant, TAROET,

                           'inspest€d
                                        the sforesaid promisos.

              24,          Ttat on .A,ugust 24, 2}lg, and at all       times          mcndoned, dafcndant, TAROET

                           CORPORATION, iuspocted the aforesaid

              25,          that on August 24,2019, and at all times lreroin                      un unsafo qnd hazudous

                           conditiou cxistod on or about thc afotceaid

              26.          That ou August 24, 2019, and at all timcs heroin                dofcndant, TAROET, carxed

                           this unsafc and hazsrdous cotrdition.

              27,          That on August 24, 2Qt9, and at all timos                  racutionod, dofcndanf TARGET

                           CORPORATION, caused this utrsafo snd

              28,          Tlrat on Augurt 24, 2019, and Et all timce herein               dofendanf TARCET, oroatsd

                           this unsa,fe and ha,zrdqlls oondition.



                                                                      4
                                                                    408   1

   6/9    d                       ,lz6 968 Ztg l+ << 0hLZq6Ll9                  998   I eE Jnl                 5[:91, t0-E0- tz0z
   Case 2:21-cv-01603-ENV-ARL Document 1-1 Filed 03/25/21 Page 6 of 8 PageID #: 10
                                                                                                                     INDEX NO, 6032?6/2021,
NrsqEF DOC.   No.   t                                                                                        RECEI\ED   IrIY$CEF   :     02/25/2021"




             29.        Tbat     ol   August 24, 2019, and st all time$                                      defendaut, TARGET

                        CORPORATION, crmted this unsa,fo and
                                                                                       li
             30.        That upon information aud bcliefl defcrndaot,                         , had adual notice of this ruuafo

                        and hezardous mndidon.

             31.        That upon informsdon and belio$ dofqtdaat,                                   CORPORATION, had actual

                        noficc   oftlis   unsaf,c and ba,znrdous conditiotr.

             32.        That upon iufomration aud beliefl defendant,                             had construcdve noticc of this

                        usa,fo aud basaldous condition.

             33.        Tbot upon infonnation and             beliefl,                                     CORI,ORATION, hgd

                        conskustive aotice of this r:nsafc atd hazardous

             34,        Thet on Augrxt 24, 2019, pleintif4, JAI'{ICE                           was lawftllyprosenton or about

                        the aforweid prmires.

             35.        Thal ou August 24,20L9, plaintiff, JAI'IICE                                   was lawfirlly prescnt on the

                        aforcsaid prersliscs with the knowledge, penniesion                  qonlcflt of ths defeddsnts.

             36,        ltat   on   Augut 24, 2019, whilo plniutitr, JAI\IICE                             was lawfully proacut on

                        tbe sforesoid premiscs,     plaintiffwos causcd to slip             Itill.
                                                                                      li
             31.        Ttat on August 24,zll9,plaintifi, JANICB                                 wrs    catrsed to glrp and   foll dus

                        to the abovcrncndoncd uttsafo md hazardous

             38,        That as a rogult of the plaintiff, JANICE                            slipping utd falliug, plaintiffwns

                        causcd to sustf,in sevcro and pcrruaocot         iujuies.

             39.        ThEt thc abovc mcntioncd ocsurremso ond                                           oarxed by thc negli gence

                        of the defcudnnts snd/or s*id defendants' scrvants,                          eraployoos and/or licensees   in

                        tho ownerehip, oporation, mmagenrcnf                                          inspection and contol of the

                        ofmeeaid prsmiscs.



                                                                         5
                                                                   5     0f   7

   6/t   d                       ,tZ6     968 ZLg     l+ << 01.?1296199             998Ll36JBl                            Et:9t        L0-90- tz0z
   Case 2:21-cv-01603-ENV-ARL Document 1-1 Filed 03/25/21 Page 7 of 8 PageID #: 11
                                                                                                                      rNDEX     N0. 603276/202L
NYBGEE' DOC.   NO.   1                                                                                       REcExvED M(SCEF! 02/25/202L




           40.           Tbat no uegligcmco on thopart of the plaintiff                            to the occuncacc alleged berein

                         la any nnnncr whatsocvcfl

               4t,       That becruse of tho uosa.fo and ha,zardoue                            that existed at lhe abovo        strrted


                         prcnnises, platotiffwas coused to suah,in ee,tious                    Bnd to hovo ouffcrcd paln, shock,


                         rnental anguish; that those iqiuries and their                        bs psrmunen[ as a fo$rlt of said

                         injuries pldatiffwas oauscd ond will continuc to                            to inctrr er(ponsss formcdical

                         cnro and attcntion; and   plaintiffwas and will                       to be renderod uuablo to petfurm

                         plaintiffs ufirufll acdivltiee and dutics and has                     a   rusultant loss tbffsfrton.

               42,       That as a rosult of the forcgoing, plaintiff,                                     has bcon damagcd      in an

                         a[ouot that exceeds   the jrrrisdictionel   limits of sll              qqrrrts   thatmigbt othstwise havc

                         jwisdiction.

                         \I/HEREI'ORE, Plsiltiff denrands judgnrmt                        I
                                                                                              the Dcfcndants      in an anouot that
                                                                                          I



           orcacds tlrejrilisdigtional limits of all lowcr cowte thet                     ,othenvioe lmve
                                                                                                          jruisdiction, together
                                                                                          I
                                                                                          I
                                                                                          I



           withthc        ooste and disbu$sments of tlris sctiou.
                                                                                          I


                                                                                          I




           Dated: Ronkonkomq            Nw York
                         Fobnrary25,2O2I

                                                                 Yours, etc.




                                                                     Gruanborg                Dclla
                                                                 ?00 Koehlcr         venus
                                                                                     I,1 owYork           11779
                                                                     6tt-737-4fi     I


                                                                     OurFileNo. 90436
                                                                                     l:




                                                                                     li

                                                                                     li


                                                                       d
                                                                 b    ol   1
                                                                                     tl
   6/g d                        ,lZ6    E6g ?19 L+ << 0111796tg9 ggEtle6rcl                                                gtrt?t     L0-90- tzoz
       Case 2:21-cv-01603-ENV-ARL Document 1-1 Filed 03/25/21 Page 8 of 8 PageID #: 12
                                                                                                   rlfDEx   No. 603??6/202L
    NYSEEF DOC.   NO.   1                                                                    RECEIVED NYSCEF: 02/?51202L


i


                                                   INDIVIDUAL




                  YfATEOFNEWYORI(
                  COUNTYOFSUFFOLK                        SS.r




                        d 0nroe-                    l\€JJn                     duly sworn deposes and'saysl

                  l   am tha             hereln: I havo read the annexed



                  and know the contents thereof and thE same ars true to               except for those matters

                  thereln whtch are stated to be alleged on lnforrnatlon and   and as to thoge matters. I belleve


                  them to be uue,




                                                                                         o




                                    me




                                                   IAIIBBN RUSSO
                                                                    tol(K
                                                          0tnue{11111




                                                                   70f7
       616   d                 ,tz6   s6g.    zL7 [+ << 0lrlz96!19 998|le6rc]                            gtr=91 t0-90- l,z0z
